Citation Nr: 1814206	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  11-26 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for a left hip disorder.  

3.  Entitlement to service connection for a left ankle disorder.  

4.  Entitlement to service connection for transient ischemic attack (TIA).  


REPRESENTATION

Appellant represented by:	Daniel A Shawl, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to May 1991 and October 2001 to November 2002.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In March 2016, the Board remanded the case for additional evidentiary development.  The claims have now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Legacy Content Manager (Virtual VA) paperless claims file associated with the Veteran's claims.  



FINDINGS OF FACT

1.  A chronic cervical spine disorder, to include degenerative changes, did not have its onset in service or until many years thereafter, and is not otherwise related to active service, to include any inservice injury.  

2.  A chronic left hip disorder, to include degenerative changes, did not have its onset in service or until many years thereafter, and is not otherwise related to active service, to include any inservice injury.  

3.  There is no competent evidence establishing that the Veteran currently has a chronic left ankle disorder.  

4.  There is no competent evidence establishing that the Veteran has ever had a TIA event and no current residuals of the alleged TIA are demonstrated.  Moreover, "possible" TIA, not medically confirmed, did not occur during a period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a cervical spine disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for establishing service connection for a left hip disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

3.  The criteria for establishing service connection for a left ankle disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

4.  The criteria for establishing service connection for a TIA disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F3d. 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed Cir. 2016) (applying Scott to a duty to assist argument).  

The Board further observes that this case was most recently remanded in March 2016 in order to obtain outstanding treatment records.  Thereafter, additional VA records were added to the claims file.  Those VA records, which were not copies of previously submitted records, primarily reflect treatment for other conditions not currently on appeal.  Documentation was added to the claim file to reflect that attempts were made to obtain outstanding private treatment records without success.  Therefore, the Board finds that the Agency of Original Jurisdiction substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

In addition, certain chronic diseases (e.g., arthritis) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2017), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2017).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017).  

The United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2012); 38 C.F.R. § 3.303(a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Cervical Spine and Left Hip

The Veteran claims that service connection is warranted for disorders of the cervical spine and left hip.  She points to an inservice motor vehicle accident (MVA) as the cause of these disorders.  See, e.g., her testimony at the October 2015 hearing.  

Review of the service treatment records (STRs) reflects that the Veteran was seen in May 1988 following a MVA and that a severe neck strain was noted.  Further residuals of this incident were not reported.  She was seen during her second period of service following another MVA in July 2002, also with neck complaints.  She also reported bilateral hip pain, but more so right than left.  Cervical spine X-rays were negative.  No chronic left hip disorder was diagnosed or otherwise shown during service.  

Post service records include a private magnetic resonance imaging (MRI) test in 2005.  Cervicalgia was diagnosed.  VA examination was conducted in 2014 to address whether any current cervical spine disorder was of service origin.  The claims file was reviewed, and the examiner referenced the negative cervical spine X-rays in 2002.  While cervical spine degenerative changes were noted upon VA examination, it was opined that such were not of service origin, to include as a result of any inservice MVA.  The degenerative changes noted upon X-ray were opined to be more likely part of the natural aging process.  Inservice cervical strain had resolved.  

As to the left hip, it was noted current examination also showed degenerative joint disease present in both hips.  The examiner also opined that it was more likely that the current chronic left hip disorder was also due to the aging process, to include as a residual of deconditioning.  

It is the Board's conclusion that current cervical spine and left hip disorders are not of service origin or otherwise related thereto.  Any inservice neck and hip injuries resolved, and it was many years after service before chronic cervical spine and left hip disorders were diagnosed.  

In making its determination, the Board found the 2014 examiner's reports, with the opinions as summarized above, as the evidence most probative to the etiology of the Veteran's cervical spine and left hip disorders.  The opinions provided were based on a review of the Veteran's complete medical records and examination of the Veteran.  Thus, they took into account the medical evidence in favor and against the claims, and reference was made to specific physical findings set forth throughout the medical record.  This latter fact is particularly important, in the Board's judgment, as the references make for more convincing rationales.  It is emphasized that the VA medical examiner provided a valid medical analysis to the significant facts of this case in reaching the conclusions noted.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008).  

The Board has considered the Veteran's reported history of symptomatology related to her cervical spine and left hip.  She is competent to report such symptoms and observations because this requires only personal knowledge as it comes through one's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, however, her statements do not rise to a level of competency to offer an opinion as to the existence of a current diagnosis or etiology of the disorders.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Determining the etiology of the Veteran's cervical spine and left hip conditions requires medical inquiry into biological processes, pathology, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have training, expertise, or skills needed to make such a determination.  As a result, her lay assertions have no probative value.  

Based on the evidence of record, service connection is not warranted for a cervical spine or left hip disorder on a direct or chronic disease presumptive basis.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claims.  

Left Ankle and TIA

It is also claimed that the Veteran has a left ankle disorder and suffered a TIA event of service origin.  She testified that the record shows inservice left ankle problems.  Moreover, she suffered a head injury during service resulting in unconsciousness.  She felt that this was the onset of her TIA.  

Review of the Veteran's first period of active duty STRs does reflect that the Veteran was seen in September 1982 for a swollen and painful left ankle of two weeks' duration.  There had been no previous injury.  No chronic disorder was diagnosed.  These records are negative for head injury or any TIA event.  

The record shows that the Veteran was seen in 1995 for a left ankle sprain "while on duty."  Follow-up treatment included some physical therapy.  No chronic left ankle disorder was noted.  As previously noted, during her second period of service following another MVA in July 2002, she was seen for neck and hip complaints.  Unconsciousness was not reported at the time, to include in a contemporaneous statement by the Veteran.  There are no reports of left ankle problems or of any TIA event during the second period of active service from 2001 to 2002.  

Post service private records show that the Veteran was hospitalized in 2006 for possible TIA.  Symptoms included slurred speech, lightheadedness, and left-side facial droop.  Testing at that time, to include computerized tomograms (CTs) of the neck and brain and MRI of the head, was negative.  Subsequently dated records often noted that the Veteran had a medical history to include TIA.  

Upon VA examination of the left ankle in 2014 to, it was noted that the claims file was reviewed.  She stated that her left ankle ached.  X-rays showed a 3 mm cyst on the ankle.  This was noted not to be a significant abnormality.  In fact, the diagnosis was ankle sprain during "basic training" without residuals.  

Similarly, the examiner noted that while the Veteran carried a diagnosis of TIA, review of the claims file reflected that there had never actually been a clear diagnosis of such.  It was further noted that according to medical literature, TIA was caused by the same origins as ischemic stroke.  The underlying cause of TIA was often a buildup of cholesterol plaques in an artery.  Risk factors for this Veteran included family history, race, cigarette smoking, physical inactivity, high cholesterol, and excess weight.  Thus, there was not enough evidence provided to relate any TIA to military service, and it was opined that TIA was less likely than not a residual of military service.  

At the 2015 hearing, the Veteran testified that she continued to have ankle problems.  For example, she was unable to wear high heels due to ankle discomfort.  She was less specific as to current residuals of TIA, but in the past this had resulted in slurred speech.  She did report headaches.  

Again, it is noted that the VA examiner's 2014 reports are the most probative evidence of record to address the medical questions raised regarding the left ankle and residuals of alleged TIA.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  In this case, the examiner acknowledged an inservice left ankle strain.  However, no chronic left ankle disorder was noted at that time or in the years after service.  Moreover, upon current VA examination, no actual left ankle residuals were seen.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131 (2012); and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C. § 1131 (2012), as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  

Similarly, while the Veteran reported TIA of service origin, an actual TIA event has not been medically confirmed.  There are no inservice reports of trauma to the head resulting in unconsciousness, and while the Veteran underwent extensive testing post service in 2006 for possible TIA, all tests were negative.  The Board further notes that when the Veteran was first treated for possible TIA in 2006, this was not during a period of active service.  Actual TIA was also not diagnosed at the 2014 VA examination, the examiner pointing to the litany of negative tests results in the past.  There simply is no positive evidence in the claims file showing TIA during a period of active service or that actual TIA occurred at any time.  Extensive testing, to include CTs and an MRI, has been negative.  

The Board has considered the Veteran's reported history of symptomatology for her left ankle and TIA.  See Layno, supra.  However, the more probative evidence concerning the nature and extent of the Veteran's disabilities has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claims of service connection for a left ankle disorder and for TIA.  As the preponderance of the evidence is against both of these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra.  

Final Consideration as to All Claims

On at least one occasion, (when the Veteran initially filed for compensation in 2009), she reported that her disorders of the cervical spine, left hip, and left ankle, as well as her TIA residuals, were the result of Gulf War Syndrome (undiagnosed illnesses).  

The Board has considered whether service connection is warranted under the undiagnosed illness provisions of 38 U.S.C. § 1117 (2012) and 38 C.F.R. § 3.317 (2017).  The Veteran qualifies as a Persian Gulf War veteran because she served in the Southwest Theater of Operations.  As described above, the medical evidence is clear that she has diagnosed disorders of the cervical spine and left hip.  Because the Veteran's complaints have resulted in diagnosed illnesses, the Board finds that the Veteran does not have an undiagnosed illness of any form of the cervical spine and left hip, and service connection under the Gulf War presumption is not warranted.  Id.  

As evidenced above, there is no competent evidence showing that the Veteran currently has a left ankle disorder or TIA residuals or reported associated symptoms attributable to an undiagnosed illness.  See Brammer, supra.  As such the pertinent regulations regarding undiagnosed illness do not apply as to those claims.  38 U.S.C. § 1117(d) (2012); 38 C.F.R. § 3.317(a)(2)(i) (2017).  

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for a left hip disorder is denied.  

Service connection for a left ankle disorder is denied.  

Service connection for TIA is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


